335 S.W.3d 575 (2011)
STATE of Missouri, Respondent,
v.
Chris R. ROBERTS, Appellant.
No. ED 93916.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Kent Denzel, Columbia, for appellant.
Chris Koster, Richard A. Starnes, Jefferson City, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Chris Roberts appeals from the judgment of the trial court entered after a jury convicted him of murder in the second degree and armed criminal action. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. *576 However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).